Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 55 and 57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 55 recites the broad recitation “0.5 to 3 mm” and “0.5 to 10 mm”, and the claim also recites “0.75 to 2 mm” and “0.5 to 4 mm or from 0.75 to 3 mm” respectively which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 57 recites the broad recitation “0.5 to 4 mm” and the claim also recites “1 to 3 mm” respectively which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 66 recites the broad recitation “0.25 to 0.75 mm” and the claim also recites “0.25 to 0.5 mm” respectively which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 67 recites the broad recitation “0.5 to 1.75 mm” and the claim also recites “0.5 to 1.25 mm” respectively which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 72 recites the broad recitation “1.5 to 4 mm” and the claim also recites “1.75 to 3 mm” respectively which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 46-47, 50-51, 53, 55, 57, 59, 61, 63-69, 73-74, and 76 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LESER et al. (CN 103717500-machine translation).
	Regarding claims 46-47, 59, 61, 63-65, 68-69, 73, and 76, LESER et al. discloses an insulated container comprising:
	annular sidewall (18) and a base wall (20) defining a central hollow cavity (14) (Fig.1), a top rim (22) of the sidewall (18) and a bottom end (24) of the sidewall (18), wherein the annular sidewall comprises a plastic material composed of a sandwich structure of inner and outer skins and an expanded cellular foam layer (260) therebetween (Fig.9A), wherein the expanded cellular foam layer comprises an annular array of reinforcing areas (260) extending longitudinally along the sidewall in a direction between the top rim (22) and the bottom end (24), the reinforcing areas being mutually separated by an annular array of spacer regions (263) extending longitudinally along the sidewall in a direction between the top rim (22) and the bottom end (24) to provide alternating reinforcing areas (260) and spacer regions (261) around the annular sidewall (18), wherein the reinforcing areas (260) comprise expanded cellular foam of a first density and the spacer regions (261) comprise expanded cellular foam of a second density, wherein the first density is higher than the second density (the first web 260 is configured to provide a first material section having the higher first density. The first slat 261 is configured to provide a second material section having the lower second density; Figs.9-10), wherein the expanded cellular foam in the reinforcing areas of the first density has a more uniform size distribution, and a smaller average size, of cellular voids than the expanded cellular foam of the second density in the spacer regions (when pressure is applied at location 616, localized regions 618, 620, 622 having reduced cell sizes are created as the size of cells 614 decreases (Fig.5))(260-Fig.9B shows small cellular voids and more uniform size distribution).
	Regarding claim 50, LESER et al. discloses wherein the alternating reinforcing areas (260) and spacer regions (261) around the annular sidewall provide that each reinforcing area is located between opposite spacer regions and each spacer region is located between opposite reinforcing areas (Fig.9A).
	Regarding claims 51 and 53, LESER et al. discloses a first spacer region (553-Fig.13) and second spacer regions (551-Fig.13), the first spacer region has a greater width in a circumferential direction around the annular sidewall than the second spacer region (Fig.13) and the first spacer region would inherently have a lower density than the second spacer region since pressure was applied to the first spacer region to deform its cell walls which results in an increase in density as taught by LESER et al.
	Regarding claims 55, 66-67, LESER et al. discloses the reinforcing areas or recess (552-Fig.13) has a width of 0.028 inches (0.71 mm) and the spacer region or second distance (553-Fig.13) has a width of 0.35 inches (0.89 mm).
	Regarding claim 57, LESER et al. discloses the cup has a wall thickness of 1.88 mm.
	Regarding claim 74, LESER et al. discloses the cup is thermally stable at 200°F (93.3°C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 72 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over LESER et al. (CN 103717500-machine translation) as applied to claims 46-47, 50-51, 53, 55, 57, 59, 61, 63-69, 73-74, and 76 above.
	The teachings of LESER et al. are applied as described above for claims 46-47, 50-51, 53, 55, 57, 59, 61, 63-69, 73-74, and 76.
	Regarding claim 72, LESER et al. is silent to the foot of the cup to comprise claimed height.  However, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the foot of the cup (Fig.3) with claimed height because applicant has not provided any evidence indicating that such height is critical or yields unexpected results; therefore, selecting said claimed height for the foot of the cup would merely be a matter of engineering design choice which would have been discoverable by routine experimentation.  See MPEP 2144.05.
	Regarding claim 75, LESER et al. discloses the average density of the cup and the average cup weight but is silent to the claimed volume to mass ratio.  However, LESER et al. discloses the density is variable depending on formed thickness or deformation pressure.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to conduct routine experimentation to determine the optimum volume to mass ratio because LESER et al. teach that density can be varied with pressure.  "Discovery of optimum value of result effective variable in known process is ordinarily within skill of art." In re Boesc, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742